Title: To James Madison from John Dawson, 20 July 1785
From: Dawson, John
To: Madison, James


Dear Sir
Springhill July 20. 1785
Your goodness will excuse me, for addressing this letter to you, when you consider of what consequence it may be to me.
The General Assembly, at their Session in October last, I find, had it in contemplation to pass an Act respecting Naval Officers, by which Collectors are to be appointed to the several Districts; and altho it did not then pass for want of a sufficient number of members to make a house, I am informd that, in all probability, it will this fall.
I wish to have my Name mention’d for the Collectorship of this river, & therefore have wrote to you on the occasion, well knowing of what Assistance you can be to me on the occasion, if you think proper to advocate my interest; I scarce need add, that I shall ever retain a Grateful Sense of the favour. Receive the Compliments of Mr. Jones, and accept the same from, Dear Sir, Yr. Hm: Sert
J Dawson
